Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	This is in response to Applicant communication on 12/21/2021 with claims 1-20 are pending and claims 11-20 withdrawn from consideration as directed to non-elected Species.

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

                                           Claim Rejections - 35 USC § 103
 
3. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim Rejections - 35 USC § 102 & 35 USC § 103

4. 	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over-Wang 584 US 2017/0358584 thereafter Wang 584 in view of Chen (U.S. 2016/0079054) thereafter Chen 584. 

With regard to claim 1, Wang 584 discloses all the invention of a method comprising:
depositing a first dielectric layer on a semiconductor substrate;( Fig 2E,2F, para [0036], Wang 584 discloses a method of deposition on the substrate using ALD or Atomic Layer Deposition of Silicon Nitride) 
depositing a second dielectric layer on the first dielectric layer; (Fig 2E,2F, para [0036], Wang 584 discloses a method of deposition on the substrate using ALD or Atomic Layer Deposition of Silicon Nitride) 
wherein the first dielectric layer and the second dielectric layer are formed of a same dielectric material (para [0036], Wang discloses the used of ALD, the same process used by Applicant with multiple cycle that inherently deposit the first and second Silicon Nitride dielectric layer.
Not disclosed in Wang 584 is the method having the step implanting the first dielectric layer with a species; and implanting the second dielectric layer with a species;
Chen 054, however, discloses a method for depositing of Silicon nitride (the abstract) wherein the depositing the first silicon nitride layer comprises a first process selected from treating the first silicon nitride layer using hydrogen radicals, implanting the first silicon nitride layer, and combinations thereof. (para [0019], [0020])
It would have been obvious to one of ordinary skill in the art the time the invention was made to incorporate this feature, taught by Chen 054 into the Wang 584 method and come up with the invention of claim 1
The rationale is as the following:


A person skilled in the art at the invention was made would have been motivated to improve the quality of the Silicon nitride of the Wang 584 method as taught by Chen 054 (para [0009])
With regard to claim 2, Wang 484 discloses a method, wherein the second dielectric 
layer is a mono layer. (Wang 584, para [0036], Wang discloses ALD Atomic Layer Deposition 
that comprises deposition of plurals of monolayers.
With regard to claim 3, Chen 054 discloses a method wherein the implanting the first dielectric layer and the implanting the second dielectric layer comprise implanting argon. (Chen 054 para [0084])
With regard to claim 4, Chen 054 discloses a method, wherein the implanting the first dielectric layer and the implanting the second dielectric layer comprise implanting nitrogen.
(Chen 054 para [0084])
With regard to claim 5, the combined Wang 484 + Chen 054 method discloses a method further comprising, after the first dielectric layer is deposited and before the second dielectric layer is deposited, treating the first dielectric layer using hydrogen radicals. (Wang 584, para [0036], Chen 054, para [0011], Fig 12)
With regard to claim 6, the combined Wang 484 + Chen 054 discloses a method further comprising after the second dielectric layer is deposited, further treating the second dielectric layer using additional hydrogen radicals. (Wang 584, para [0036], Chen 054, para [0011], Fig 12)
With regard to claim 7, and claims 8,these claims are  obvious over the combined the combined Wang 484 + Chen 054 method  for the following rationale:

The selection of parameters such as energy, concentration, temperature, time, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).
With regard to claim 9, Wang 584 discloses a method further comprising:
forming a dummy gate stack; (the title, the abstract, Fig 2A, through 2H) and
etching the dummy gate stack to form an opening in the dummy gate stack, wherein the opening separates the dummy gate stack into a first portion and a second portion, and wherein the first dielectric layer and the second dielectric layer extend into the opening. (Fig 2A through 2H)

With regard to claim 10, Wang 584 discloses a method further comprising etching semiconductor materials under the dummy gate stack to extend the opening into a bulk portion of the semiconductor substrate.( Shown in Wang 584 Fig 2F)

6.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

7.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

                                                     CONCLUSION

8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9:30am-6: 30pm.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                               /THINH T NGUYEN/                                                               Primary Examiner, Art Unit 2897